Citation Nr: 0304279	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis, to include the shoulders, hips and knees, claimed 
on a direct basis and as secondary to service-connected 
residuals of gunshot wounds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) .  

In April 1998 and July 2000, the Board remanded this matter 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued  supplemental 
statements of the case (SSOCs) which continued previous 
denials.

The Board also observes that in addition to remanding the 
issues listed above, its July 2000 decision included 
decisions on the merits as to two other issues then on appeal 
at that time.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2002). Accordingly, those issues will be addressed 
no further herein.


FINDINGS OF FACT

1.  In an unappealed October 1981 decision, the Board denied 
the veteran's appeal involving entitlement to service 
connection for multiple joint arthritis.  
	
2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for multiple joint arthritis has been received 
since the October 1981 Board decision.

3.  There is no competent medical evidence which indicates 
that the veteran had  arthritis of the shoulders, hips and 
knees during his active military service or within one year 
following his discharge from service.  

4.  There is no competent medical evidence which serves to 
link the claimed arthritis of the shoulders, hips and knees 
to service-connected residuals of gunshot wounds.


CONCLUSIONS OF LAW

1.  The October 1981 Board decision which denied the 
veteran's appeal involving entitlement to service connection 
for multiple joint arthritis is final.  The veteran has 
submitted new and material evidence to reopen his claim.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.156 (2000); 38 C.F.R. § 20.1103 (2002).

2.  Arthritis of the veteran's shoulders, hips and knees were 
not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  Arthritis of the veteran's shoulders, hips and knees is 
not secondary to service-connected residuals of gunshot 
wounds. 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
multiple joint arthritis, to include shoulders, hips and 
knees.

The Board initially observes that the veteran's appeal 
involving entitlement to service connection for multiple 
joint arthritis was denied by the Board in an unappealed 
October 1981 decision.  As discussed in some detail below, 
such decisions are final and may not reopened except upon the 
submission of new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. §§ 3.156, 20.1103.  

The Board is aware of the fact that subsequent to the veteran 
requesting that his previously-denied claim be reopened, the 
RO apparently disregarded the previous Board decision 
involving the veteran's claim and decided this issue on a de 
novo basis.  However, just because the RO has not considered 
the matter of the finality of the October 1981 Board decision 
does not mean that the Board may ignore it.  In Barnett v. 
Brown, 83 F.3d. 1380 (Fed.Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that any statutory 
tribunal, specifically BVA, must ensure that it has 
jurisdiction over each case before adjudicating the merits 
and that a potential jurisdictional defect may be raised by 
the tribunal sua sponte at any stage in the proceedings and, 
once apparent, must be adjudicated.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end. See Barnett, 83 F.3d at 
1383-4; see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  Crucially, in a June 2001 letter, the 
RO specifically notified the veteran of the evidence he was 
expected to obtain and which evidence VA would obtain.  The 
RO also outlined the evidence needed to support the veteran's 
claim.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, supra.  In addition, the veteran 
was notified of the relevant law and regulations, and of the 
types of evidence that could be submitted by him in support 
of his claim by the January 1997 statement of the case (SOC) 
and the March 2000, January 2002 and August 2002 SSOCs.

In sum, the Board finds that the guidance provided to the 
veteran in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.

(ii.) Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified VA 
Medical Center outpatient treatment reports in his July 1980 
claim.  The RO obtained those records, as well as VA 
examination reports.  In addition, the veteran was afforded 
VA examinations in October 1980, August 1996, January 1999 
and October 2001 to determine the etiology, nature and 
severity of his multiple joint arthritis.  There is no 
indication that there exists any other evidence which has a 
bearing on this case for which the Board has not been 
notified.

Of particular importance, as noted in the Introduction, the 
Board remanded this issue in April 1998 and July 2000 so that 
additional evidentiary development could be accomplished.  In 
particular, the veteran was to be provided VA examinations
to evaluate the severity and etiology of his multiple joint 
arthritis.  This was done.  A report of the January 1999 and 
October 2001 VA examinations is of record and will be 
discussed in the Board's decision below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he did 
not indicate that he wanted a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Service connection

(i.)  Direct service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).    

For certain disabilities such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

(ii.)  Secondary service connection  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Finality/new and material evidence

As noted by the Board above, the veteran's appeal involving 
his claim  of entitlement to service connection for multiple 
joint arthritis was denied in an unappealed October 1981 
Board decision.

In general, Board decisions which are unappealed become 
final.  See 38 U.S.C.A.  
§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2002).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994).

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 
3.156(a)].  Because the veteran filed his request to 
reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  38 C.F.R. § 3.156(a) 
(2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual background 

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the October 1981 Board decision.


Evidence previously considered

Evidence of record prior to the last final denial of service 
connection for multiple joint arthritis in October 1981 
consists of the veteran's service medical records and VA 
examination reports.

A review of the evidence reveals that the veteran's service 
medical records are pertinently negative with respect to 
arthritis.  The records reflect that the veteran sustained a 
gunshot wound to the right buttocks during training in 
December 1943 and shrapnel wounds to the chest, legs, 
buttocks and left arm in combat in  Germany in April 1945.  

The veteran left military service in December 1945.  X-rays 
taken in July 1961 and February 1964 revealed no evidence of 
hip or joint abnormality nor pathological defect in the right 
elbow.  In October 1980, X-rays showed mild degenerative 
arthritis in the thoracic spine, lumbosacral spine and 
cervical spine.  Examination of both knees was essentially 
negative.  

The October 1981 Board decision

The veteran's claim was last denied by the Board on October 
23, 1981.  The Board in essence determined that there was no 
competent medical nexus evidence showing that the veteran's 
multiple joint arthritis was causally related to his service-
connected residuals of gunshot wounds.  As a result, the 
veteran's appeal was denied.  

The additional evidence

In June 1996, the veteran sought to reopen his claim of 
entitlement to service connection for multiple joint 
arthritis.  

The evidence associated with the file after October 1981 
consists of private and VA examination records.  This 
evidence includes medical nexus opinions involving the 
relationship between the veteran's multiple joint arthritis 
and service.

A radiology report dated February 1996 noted degenerative 
disc disease at multiple mid and lower cervical levels and 
mild spondylosis, as well as osteoporosis and mild 
compression deformities of all of the mid and lower thoracic 
vertebra.  At an August 1996 VA examination, the veteran 
complained of pain and discomfort in the lower back, neck and 
hips.  Diagnostic impressions included degenerative arthritis 
of the lumbar spine, osteoarthritis of the cervical spine, 
and degenerative arthritis of the right elbow.  The examiner 
expressed the opinion that the veteran's cervical and 
lumbosacral spine disorders were related to the injuries 
sustained in the shrapnel explosion.  

At a January 1999 VA examination, the veteran complained of 
aches and pains in the elbows, knees and hips.  X-rays 
revealed normal knees and degenerative arthritis in the 
shoulders, elbows and hips.  The examiner concluded that it 
was at least as likely as not that the arthritis of the 
cervical and lumbar spine, as well as the disorders of the 
right elbow and left knee, may be related to his multiple 
injuries sustained in service.  

An October 2001 VA examination and X-rays resulted in a 
diagnosis of normal shoulder and knee joints and minimal 
arthritis of both hips.  The examiner concluded that it was 
not at least as likely as not that the veteran's arthritis 
was related to the gunshot and shrapnel wounds sustained in 
service.  

Based on the findings of the August 1996 and January 1999 VA 
examinations, the RO granted service connection in February 
2000 for cervical and lumbar spine arthritis.



Analysis

New and material evidence

The veteran's claim was last denied in an unappealed October 
1981 Board decision.  That decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.
As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence in the claims folder in October 1981 indicated 
that there was no medical nexus establishing that the 
veteran's multiple joint arthritis was causally related to 
his service-connected residuals of gunshot wounds as required 
by regulation.  The provisions of 38 C.F.R. § 3.303(a) 
specifically require that the evidence establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.

The medical evidence received by VA since October 1981 is 
new, since it was not of record earlier.  Furthermore, it 
includes medical nexus opinions involving the relationship 
between the veteran's multiple joint arthritis and service.  
Since the question involving the etiology of the veteran's 
multiple joint arthritis is crucial to a resolution of the 
merits of this case, the Board concludes that the VA 
examination reports which include medical nexus opinions must 
be considered in order to fairly decide the merits of the 
veteran's service connection claim.  The Board believes that 
this evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1363.  

Therefore, the veteran's claim of entitlement to service 
connection for multiple joint arthritis is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Procedural concerns

The Board has reopened the veteran's claim.  Before 
addressing the merits of the claim on a de novo basis, the 
Board must at this point consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In the present case, in the October 1996 rating decision and 
January 1997 SOC the RO adjudicated the veteran's claim on 
its merits without regard to the submission of new and 
material evidence.  The SOC contained reference to the 
statutes applicable to service connection claims in general 
and arthritis in particular.  The veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for multiple joint arthritis on numerous 
occasions.  The Board is therefore of the opinion that the 
veteran will not be prejudiced by its consideration of this 
issue on its merits, and return of this case to the RO for 
additional consideration is not required.

(ii.)  VA's statutory duty to assist

As discussed above, under the VCAA VA's statutory duty to 
assist the veteran in the development of his claim attaches 
at this juncture.  The Board must therefore determine whether 
additional development of the evidence is needed.  In this 
case, as discussed above, the veteran was afforded VA 
examinations in October 1980, August 1996, January 1999 and 
October 2001 to determine the etiology, nature and severity 
of his multiple joint arthritis.  In addition, the Board 
remanded this issue in April 1998 and July 2000 so that 
additional evidentiary development in the nature of VA 
examinations could be accomplished.  The veteran has also 
been accorded ample opportunity to present evidence and 
argument in support of his claim and has been informed of his 
right to a hearing.  He did not, however, indicate that he 
wanted a hearing before the Board.    

Accordingly, the Board finds that additional development, 
including scheduling a VA examination in order to obtain 
additional medical nexus evidence, is unnecessary.    

(iii.)  Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.       
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
 
Merits discussion

The veteran in essence contends that he is entitled to 
service connection for  multiple joint arthritis, to include 
the shoulders, hips and knees.

The Board observes that service connection is currently in 
effect for arthritis of the cervical spine, the lumbar spine, 
and the right elbow.  In addition, service connection has 
been granted for shell fragment wound scars of the left calf 
and left thigh, a gunshot wound of the right arm; and 
residuals of a gunshot wound of the right chest.  

As a further point of clarification, the Board additionally 
notes that the medical evidence does not suggest that a 
systemic arthritic process is at work.  The veteran does not 
appear to so contend.  In other words, this case has been 
developed on the premise that each joint must be separately 
evaluated in order to determine whether a relationship exists 
between arthritis of that joint and the veteran's military 
service or his service-connected disabilities.  In the 
absence of any medical evidence which is indicative of a 
systemic process, this appears to be the correct approach.

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service, or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

With respect to element (1), there is medical evidence of 
record that the veteran currently has degenerative arthritis 
of the shoulders and hips.  Although the October 2001 VA 
examination found normal shoulders, the January 1999 VA 
examination disclosed degenerative arthritis in the shoulder 
joints.  Given that the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt and the 
Board finds that the veteran has a current disability in the 
form of degenerative arthritis in the shoulders and hips and 
that Hickson element (1) has been satisfied in this regard.  
However, since both VA examinations revealed normal knees, 
and the veteran has not submitted competent medical evidence 
to the contrary, element (1) has not been satisfied with 
respect to these joints.  With respect to the knees, his 
claim fails on that basis alone.

With respect to element (2), as previously discussed, a 
review of the competent medical records reveals no 
complaints, findings or diagnoses involving or related to 
arthritis either in service or during the one-year 
presumptive period following service.  Accordingly, element 
(2) fails with respect to direct serviced connection.  
However, as noted above service connection is in effect for a 
number of musculoskeletal disabilities.  Accordingly, element 
(2) has been satisfied with respect to secondary service 
connection.

Turning to element (3), medical nexus, the Board finds that 
there is no medical opinion which serves to link the 
veteran's current bilateral shoulder and hip arthritis either 
to his military service or to any service-connected 
disability or combination thereof.  The August 1996 and 
January 1999 examiners did not express an opinion with regard 
to the veteran's shoulders and hips, and the October 2001 
examiner specifically opined that the veteran's multiple 
joint arthritis was not likely related to his service-
connected residuals of gunshot wounds.  Accordingly, the 
Board finds that this element has not been satisfied.

In addition, the Board notes that a link between the claimed 
disabilities and the veteran's service cannot be established 
through the continuity of symptomatology rule, 38 C.F.R. 
§ 3.303(b).  At least a decade elapsed after service before 
any complaints or pathology emerged.  

The Board has considered the veteran's contentions that his 
current multiple joint arthritis is attributable to service.  
However, a lay person without medical training, such as the 
veteran, is not competent to opine on medical matters such as 
diagnosis, date of onset or cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions].

In summary, for the reasons and bases expressed above, in the 
absence of competent medical evidence of arthritis in service 
or medical nexus evidence which links the veteran's multiple 
joint arthritis to his service-connected disability, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for multiple joint arthritis.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for multiple joint 
arthritis, to include the shoulders, hips and knees, is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

